OPINION — AG — ** SUSPENSION OF DRIVERS LICENSE — ACCIDENT — LIABILITY ** THE OPERATING LICENSE AND ANY REGISTRATIONS IN THE NAME OF THE PERSON INVOLVED WOULD BE SUBJECT TO IMMEDIATE SUSPENSION, UNDER 47 O.S. 513 [47-513], UPON RECEIPT BY THE COMMISSIONER (DEPARTMENT OF PUBLIC SAFETY) OF A CERTIFIED COPY OF A " JUDGMENT AGAINST SUCH PERSON (INVOLVED IN AN MOTOR VEHICLE ACCIDENT), AS THAT TERM IS DEFINED IN 47 O.S. 501 [47-501] (DAMAGES, BODILY HARM), EVEN THOUGH SUCH PERSON HAS DEPOSITED SECURITY FOR DAMAGES ARISING OUT OF THE ACCIDENT INVOLVED IN SUCH " JUDGEMENT ", AND SUCH SECURITY HAD THERETOFORE BEEN RETURNED TO SUCH PERSON, IN ACCORDANCE WITH THE PROVISIONS OF 47 O.S. 510 [47-510] (OWNERSHIP OF VEHICLE, SUSPEND LICENSE) CITE: 47 O.S. 505 [47-505] 47 O.S. 512 [47-512], 47 O.S. 516 [47-516] (JAMES C. HARKIN)